As filed with the Securities and Exchange Commission on August 24, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHARMING SHOPPES, INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania (State or Other Jurisdiction of Incorporation or Organization) 23-1721355 (I.R.S. Employer Identification Number) 450 Winks Lane Bensalem, Pennsylvania19020 (215) 245-9100 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Colin D. Stern, Esq. Charming Shoppes, Inc. 450 Winks Lane Bensalem, Pennsylvania19020 (215) 245-9100 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copy to: F. Douglas Raymond, III, Esq. Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.x If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price Amount of Registration Fee 1.125% Senior Convertible Notes Due 2014 $275,000,000 100% $275,000,000 $ 8,442.50 Common Stock, par value $0.10 per share (and the associated stock purchase rights)(1) (2) (2) (2) (3) (1) Rights to purchase Series A Preferred Shares of the registrant are attached to all shares of the registrant’s common stock in accordance with the Amended and Restated Shareholder Rights Agreement, dated as of February 1, 2001, between Charming Shoppes, Inc. and American Stock Transfer & Trust Company, as Rights Agent.The rights are not exercisable until the occurrence of events specified in the Amended and Restated Shareholder Rights Agreement and are evidenced by the certificates representing shares of common stock and are transferable solely with the common stock.The value attributable to the rights, if any, is reflected in the value of the common stock. (2) Includes such indeterminable number of shares of common stock issuable upon conversion of the notes.The notes are convertible into common stock at an initial conversion rate of 65.0233 shares per $1,000 principal amount of notes, subject to adjustment in certain circumstances.Pursuant to Rule 416 under the Securities Act of 1933, the registration statement shall include an indeterminate number of shares of common stock that may be issued from time to time in connection with a stock split, stock dividend, recapitalization or similar event. (3) Pursuant to Rule 457(i) under the Securities Act of 1933, there is no additional filing fee with respect to the shares of common stock issuable upon conversion of the notes because no additional consideration will be received in connection with the exercise of the conversion privilege. PROSPECTUS $275,000,000 CHARMING SHOPPES, INC. 1.125%Senior Convertible Notes due 2014 On April 30, 2007, we issued $250,000,000 aggregate principal amount of our 1.125% Senior Convertible Notes due 2014 (the “notes”) in a private offering, and on May 11, 2007, pursuant to the initial purchasers’ over-allotment option, we issued an additional $25,000,000 aggregate principal amount of the notes.Selling securityholders will use this prospectus to resell the notes and the shares of our common stock issuable upon conversion of the notes. The notes are our general unsecured obligations and rank equally in right of payment with all of our other existing and future obligations that are unsecured and unsubordinated. The notes bear interest at the rate of 1.125%per year. We will pay interest on the notes on May1 and November1 of each year, beginning on November1, 2007. The notes will mature on May1, 2014, unless earlier converted or repurchased by us. You may require us to repurchase in cash some or all of your notes at any time before the notes’ maturity following a fundamental change as described in this prospectus. Holders may convert their notes based on a conversion rate of 65.0233shares per $1,000 principal amount of notes, subject to adjustment upon certain events, only under the following circumstances: (1)during specified periods, if the price of our common stock reaches specified thresholds described in this prospectus; (2)if the trading price of the notes is below a specified threshold; (3)at any time after November15, 2013 or (4)upon the occurrence of certain corporate transactions described in this prospectus. Subject to our election to satisfy our conversion obligation entirely in shares of our common stock, upon conversion, we will deliver an amount in cash equal to the lesser of the aggregate principal amount of notes to be converted and our total conversion obligation. If our conversion obligation exceeds the principal amount of the notes, we will deliver shares of our common stock in respect of the excess. If certain corporate transactions occur, we will deliver upon conversion of the notes additional shares of common stock or other securities as described in this prospectus. We do not intend to apply for listing of the notes on any securities exchange or for inclusion of the notes in any automated quotation system.The notes issued to qualified institutional buyers in the initial private placement are eligible for trading in The PORTALSMMarket, or PORTAL, however, notes sold pursuant to this prospectus will no longer be eligible for quotation on PORTAL. We will not receive any of the proceeds from the sale of the notes or the shares of common stock by the selling securityholders. The notes and the shares of common stock may be offered by the selling securityholders in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices. The timing and amount of any sale are within the sole discretion of the selling securityholders. In addition, the shares of common stock may be offered from time to time through ordinary brokerage transactions on NASDAQ. See “Plan of Distribution.” Our common stock is listed on the NASDAQ Global Select Market under the symbol “CHRS.” The closing sale price of our common stock on the NASDAQ Global Select Market on August 22, 2007 was $8.99 per share. i Investing in the notes and common stock issuable upon conversion of the notes involves risks.See “Risk Factors” beginning on page 7 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus or any accompanying prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus is dated August 24, 2007 ii TABLE OF CONTENTS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS iv SUMMARY 1 RISK FACTORS 7 RATIO OF EARNINGS TO FIXED CHARGES 19 USE OF PROCEEDS 19 PRICE RANGE OF COMMON STOCK 19 DIVIDEND POLICY 20 DESCRIPTION OF NOTES 20 DESCRIPTION OF CAPITAL STOCK 45 PURCHASE OF CONVERTIBLE NOTE HEDGE AND SALE OF WARRANTS 49 CERTAIN UNITED STATES FEDERAL TAX CONSIDERATIONS 51 SELLING SECURITYHOLDERS 59 PLAN OF DISTRIBUTION 63 LEGAL MATTERS 65 EXPERTS 65 WHERE YOU CAN FIND MORE INFORMATION 65 About this Prospectus All references in this prospectus to “Charming Shoppes,” the “company,” “our,” “us” and “we” refer to Charming Shoppes, Inc. and its consolidated subsidiaries, except where the context otherwise requires or as otherwise indicated. This prospectus is part of a registration statement we filed with the Securities and Exchange Commission, or SEC, using a “shelf” registration process.Under this shelf registration process, the selling securityholders may, from time to time, offer the notes or the shares of common stock issued upon conversion of the notes owned by them.Each time the selling securityholders offer notes or common stock under this prospectus, they are required to provide to potential investors a copy of this prospectus and, if applicable, a copy of any prospectus supplements.You should read both this prospectus, and, if applicable, any prospectus supplement together with the information incorporated by reference in this prospectus.See “Where You Can Find More Information” below for more information. You should rely only on the information contained in, or incorporated by reference into, this prospectus.You may obtain the information incorporated by reference into this prospectus without charge by following the instructions under “Where You Can Find More Information” below.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not making an offer to sell these securities or soliciting an offer to buy the securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information contained in this prospectus and, if applicable, any prospectus supplement, or any document incorporated by reference in this prospectus or any prospectus supplement, is accurate only as of the date on their respective cover pages or as specifically indicated in the document.Our business, financial condition, results of operations and prospects may have changed since that date. iii This prospectus is based on information provided by us and by other sources that we believe are reliable.We cannot assure you that this information is accurate or complete.This prospectus summarizes certain documents and other information, and we refer you to them for a more complete understanding of what we discuss in this prospectus.In making an investment decision, you must rely on your own examination of our company and the terms of the notes and common stock issuable upon conversion of the notes, including the merits and risks involved. We are not making any representation to any purchaser of the notes or the common stock issuable upon conversion of the notes regarding the legality of an investment in the notes or the common stock issuable upon conversion of the notes by such purchaser.You should not consider any information in this prospectus to be legal, business or tax advice.You should consult your own attorney, business advisor or tax advisor for legal, business and tax advice regarding an investment in the notes or the common stock issuable upon conversion of the notes. SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS This prospectus contains or incorporates by reference certain statements and information that are “forward-looking statements” within the meaning of Section27A of the Securities Act and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements may include, but are not limited to, projections of revenues, income or loss, cost reductions, capital expenditures, liquidity, financing needs or plans and plans for future operations, as well as assumptions relating to the foregoing. The words “expect,” “could,” “should,” “project,” “estimate,” “predict,” “anticipate,” “plan,” “intend,” “believes” and similar expressions are also intended to identify forward-looking statements. Forward-looking statements are inherently subject to risks and uncertainties, some of which we cannot predict or quantify. Some of these risks are discussed below under “Risk Factors” incorporated by reference in this prospectus from our Annual Report on Form10-K for the fiscal year ended February 3, 2007, and discussed under “Management’s Discussion and Analysis of Financial Condition and Results of Operations, incorporated by reference in this prospectus from our Annual Report on Form 10-K for the fiscal year ended February 3, 2007. Should one or more of these risks or uncertainties materialize, or should our underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. We operate in a rapidly changing and competitive environment. New risk factors emerge from time to time and it is not possible for us to predict all risk factors that may affect us. Future events and actual results, performance and achievements could differ materially from those set forth in, contemplated by or underlying the forward-looking statements, which speak only as of the date on which they were made. We assume no obligation to update or revise any forward-looking statement to reflect actual results or changes in, or additions to, the factors affecting such forward-looking statements. Given those risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. iv SUMMARY This summary provides an overview of selected information and does not contain all the information you should consider. This summary is qualified in its entirety by, and should be read in conjunction with, the more detailed information and financial statements, including the notes thereto, appearing elsewhere in, or incorporated by reference in, this prospectus. You should read the entire prospectus, including “Risk Factors” below, carefully before making an investment decision. We have a 52-53week fiscal year ending on the Saturday nearest toJanuary31. The fiscal year ended February3, 2007 consisted of 53weeks.All other fiscal years referred to in this prospectus consisted of52weeks. As used within this prospectus, the terms “Fiscal 2007,”and“Fiscal 2006” refer to the fiscal years ended February3, 2007 and January28, 2006, respectively, the term “Fiscal 2008 First Quarter” refers to the fiscal quarter ended May 5, 2007, the term “Fiscal 2008 Second Quarter” refers to the fiscal quarter ended on August 4, 2007and the term “Fiscal 2009” refers to the fiscal year ending January 31, 2009. Charming Shoppes, Inc. We are a leading multi-brand, multi-channel specialty apparel retailer with a leading market share in women’s plus-size specialty apparel. Our Retail Stores segment operates retail stores and related E-commerce websites through the following distinct brands: LANE BRYANT®, FASHION BUG®, CATHERINES PLUS SIZES®, LANE BRYANT OUTLETtm and PETITE SOPHISTICATE OUTLETtm. Our Direct-to-Consumer segment operates numerous apparel, accessories, footwear and gift catalogs and related E-commerce websites through our Crosstown Traders business, which we acquired in June 2005. During Fiscal 2007, the sale of plus-size apparel represented approximately 74% of our total net sales. Through our multiple channels, fashion content and broad merchandise assortments, we seek to appeal to customers from a broad range of socioeconomic, demographic and cultural groups. As of May 5, 2007, we operated 2,396 stores in 48states. LANE BRYANT®is a widely recognized name in plus-size fashion. Through private labels, such as VENEZIA®, CACIQUE® and LANE BRYANT®, we offer fashionable and sophisticated apparel in plus-sizes 14– 28, including intimate apparel, wear-to-work and casual sportswear, as well as accessories. LANE BRYANT has a loyal customer base, generally ranging in age from 25 to 45years old, which shops for fashionable merchandise in the moderate price range. Primarily a mall-based destination store for the plus-size woman, LANE BRYANT operates 790 stores in 46states that average approximately 5,900square feet. During Fiscal 2007, our LANE BRYANT website (lanebryant.com) averaged more than 2.3million unique visitors per month and has an established on-line community. During Fiscal 2006, LANE BRYANT introduced and tested a new store concept, the LANE BRYANT® intimate apparel side-by-side store. The new design pairs LANE BRYANT’s casual and wear-to-work sportswear assortments with an expanded line of CACIQUE® intimates as well as additional national brands, presented in a double store-front. As a result of a successful testing period during Fiscal 2006, many of our LANE BRYANT retail store openings and relocations for Fiscal 2007 were in the new side-by-side format. This larger footprint of approximately 7,000square feet per combined store compares with the full-line LANE BRYANT store footprint of approximately 5,900square feet. During the Fiscal 2008 First Quarter, we operated 66 stores (which are included in the 790 stores operated by LANE BRYANT) in the LANE BRYANT intimate apparel side-by-side format. In December 2005, we announced plans to enter the outlet channel through the assumption of outlet store leases from Retail Brand Alliance and to operate those locations under the name LANE BRYANT OUTLET. A majority of these locations had been operated as side-by-side locations selling more than one brand. Subsequently, in January 2006, we acquired the trademark and internet domain rights to the PETITE SOPHISTICATE® name. During Fiscal 2007, we opened 82 LANE BRYANT OUTLET stores, including 76stores in locations that we acquired from Retail Brand Alliance and three existing LANE BRYANT stores that we converted to LANE BRYANT OUTLET stores. During Fiscal 2007, we also opened 45 PETITE SOPHISTICATE OUTLET stores, the majority of which are operating with a LANE BRYANT OUTLET store in side-by-side locations assumed from Retail Brand Alliance. These combined outlet locations average approximately 9,300square feet. 1 LANE BRYANT OUTLETtmis the only national chain exclusively offering women’s plus-size apparel in the outlet sales channel, with 87 outlet store locations in 33states throughout the country. Through our private labels, VENEZIA, CACIQUE and LANE BRYANT, as well as selected national brands, we offer fashionable and sophisticated apparel in plus-sizes 14– 28, including intimate apparel, wear-to-work, casual sportswear and accessories, as well as footwear and social occasion apparel. LANE BRYANT OUTLET stores average approximately 6,000square feet. PETITE SOPHISTICATE OUTLETtmis the only national chain exclusively offering women’s petite-size apparel in the outlet sales channel, with 46 outlet store locations in 23states throughout the country. PETITE SOPHISTICATE OUTLET targets women 35– 55years old and offers traditional, updated classic and contemporary apparel in casual and career assortments. We offer clothing tailored to women 4’11”– 5’4” who wear petite sizes 0– 14. PETITE SOPHISTICATE OUTLET stores average approximately 2,700square feet. During Fiscal 2007, we launched a marketing and informational website (petitesophisticate.com). FASHION BUG®stores specialize in selling a wide variety of plus-size, misses and junior apparel, accessories, intimate apparel and footwear. FASHION BUG customers generally range in age from 20 to 49years old and shop in the low-to-moderate price range. Our 1,stores are located in 44states, primarily in strip shopping centers, and average approximately 8,700square feet. During Fiscal 2007, our FASHION BUG website (fashionbug.com) averaged more than 800,000 unique visitors per month. CATHERINES PLUS SIZES®is particularly known for extended sizes (over size 28)and petite plus-sizes. CATHERINES offers classic apparel and accessories for wear-to-work and casual lifestyles. CATHERINES customers generally range in age from 40 to 65years old, shop in the moderate price range and are concerned with fit and value when purchasing clothes. Our 465 CATHERINES stores are located in 44states, primarily in strip shopping centers in the Southeast, Mid-Atlantic and Eastern Central regions of the United States, and average approximately 4,200square feet. During Fiscal 2007, our CATHERINES website (catherines.com) averaged more than 400,000 unique visitors per month. CROSSTOWN TRADERS is a direct marketer of women’s apparel, footwear, accessories and specialty gifts. Crosstown Traders markets women’s apparel through its OLD PUEBLO TRADERS®, BEDFORD FAIR LIFESTYLES®, BEDFORD FAIR SHOESTYLES®, WILLOW RIDGE®, LEW MAGRAM®, BROWNSTONE STUDIO®, REGALIA®, INTIMATE APPEAL®, MONTEREY BAY CLOTHING COMPANY®, COWARD® SHOE and other catalog titles and related E-commerce sites and markets food and specialty gift products through its FIGI’S® catalog and related E-commerce site. During Fiscal 2007, our Crosstown Traders websites collectively averaged approximately 600,000 unique visitors per month. Crosstown Traders also operates two outlet stores. Charming Shoppes, Inc. was incorporated in Pennsylvania in 1969. Our principal offices are located at 450 Winks Lane, Bensalem, Pennsylvania 19020. Our telephone number is (215)245-9100. We maintain a website at www.charmingshoppes.com. We are not including the information contained on our website as a part of, or incorporating it by reference into, this prospectus. 2 The Offering The summary below highlights information contained elsewhere in this prospectus. This summary is not complete and does not contain all the informationthat you should consider before investing in the notes. The “Description of Notes”section of this prospectus contains a moredetailed description of the terms and conditions of the notes. As used in this section, references to “Charming Shoppes,” the“company,” “we,” “us” and “our” refer only to Charming Shoppes, Inc. and do notinclude its subsidiaries. Issuer Charming Shoppes, Inc., a Pennsylvania corporation. NotesOffered $275,000,000 aggregate principal amount of 1.125%Senior Convertible Notes due 2014. Maturity May1, 2014, unless earlier converted or repurchased. Ranking The notes are our senior, unsecured obligations and rank equal in right of payment to all of our other unsecured and unsubordinated indebtedness. The notes are effectively subordinated to all our existing and future secured debt and to the indebtedness and other liabilities of our subsidiaries. Interest The notes bear interest at an annual rate of 1.125%. Interest on the notes is payable semi-annually in arrears on May1 and November1 of each year, beginning November1, 2007. Conversion Rights You may convert the notes based on an initial conversion rate of 65.0233shares per $1,000 principal amount of notes (equal to an initial conversion price of approximately $15.38per share). You may elect to convert the notes before the close of business on the second business day immediately preceding stated maturity, only under the following circumstances: •during any fiscal quarter commencing after May5, 2007, if the closing sale price of our common stock is greater than or equal to 130% of the conversion price for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter; •during the five business day period following any five consecutive trading day period in which the trading price of the notes for each day of such period was less than 98% of the product of the closing sale price per share of our common stock on such day and the conversion rate in effect for the notes on each such day; •at any time on or after November15, 2013;or •upon the occurrence of specified corporate transactions described under “Description of Notes— Conversion Rights— Conversion upon Specified Corporate Transactions.” 3 The initial conversion rate will be adjusted for certain events, but it will not be adjusted for accrued interest or additional amounts, if any. You will not receive any cash payment or additional shares representing accrued and unpaid interest upon conversion of a note, except in limited circumstances. Instead, interest, including additional amounts, if any, will be deemed paid by the common stock or combination of cash and common stock delivered to you upon conversion. Subject to our election to satisfy our conversion obligation entirely in shares of our common stock, upon a surrender of your notes for conversion, we will deliver an amount in cash equal to the lesser of the aggregate principal amount of notes to be converted and our total conversion obligation. If our conversion obligation exceeds the aggregate principal amount of notes to be converted, we will deliver shares of our common stock in respect of the excess as described under “Description of Notes— Conversion Rights— Payment upon Conversion.” If you elect to convert your notes in connection with a fundamental change, we will deliver upon conversion of the notes a number of additional shares of common stock as described under “Description of Notes— Conversion Rights— Additional Shares.” Fundamental Change If we undergo a fundamental change (as defined in this prospectus under “Description of Note – Repurchase of Note by us at Option of Holder upon a Fundamental Change”) before maturity of the notes, you will have the right, subject to certain conditions, to require us to repurchase for cash all or a portion of your notes at a repurchase price equal to 100% of the principal amount of the notes being repurchased, plus accrued and unpaid interest, including additional amounts, if any, up to but excluding the date of repurchase. Registration Rights Under the registration rights agreement that we entered into with the initial purchasers, we agreed to: •file a shelf registration statement with the Securities and Exchange Commission (the “SEC”) covering resales of the notes and the shares of our common stock issuable on conversion of the notes (which will be an automatic shelf registration statement if we are eligible to use an automatic shelf registration at the time of filing) no later than 120days after the first date of original issuance of the notesand •(if we are not eligible to use an automatic shelf registration statement) use our reasonable efforts to cause the shelf registration statement to become effective under the Securities Act, no later than 210days after the first date of original issuance of the notes. If we do not fulfill certain of our obligations under the registration rights agreement, we will be required to pay additional amounts to holders of the notes. See “Description of Notes— Registration Rights.” 4 Use of Proceeds We will not receive any of the proceeds from the sale by any selling securityholder of the notes or the underlying common stock. Convertible NoteHedge and Warrant Transactions We entered into privately negotiated convertible note hedge transactions with affiliates of the initial purchasers (which we refer to collectively as the Hedge Participants) that we expect will reduce the potential dilution to our common stock upon any conversion of the notes. We also entered into warrant transactions with the Hedge Participants with respect to our common stock pursuant to which we may issue shares of our common stock. In connection with these transactions, we used a portion of the net proceeds of the private offering to pay the cost of the convertible note hedge transactions. The cost of the convertible note hedge transactions was partially offset by the proceeds that we received from the sale of the warrants. In connection with hedging these transactions, the Hedge Participants or their affiliates entered or may enter into various derivative transactions with respect to our common stock at, and possibly after, the pricing of the notes and may purchase our common stock in secondary market transactions. These activities could have had the effect of increasing the price of our common stock before and possibly following the pricing of the notes. The Hedge Participants or their affiliates are likely to modify their hedge positions from time to time before conversion or maturity of the notes by purchasing and selling shares of our common stock, other of our securities or other instruments they may wish to use in connection with such hedging and entering into or unwinding various derivative transactions with respect to our common stock (and are likely to do so (1)during any cash settlement averaging period related to a conversion of notes and (2)if we have elected to satisfy our conversion obligations entirely in shares of our common stock, during (a)the 100 trading-day period beginning on the 102ndscheduled trading day before the maturity date if the related conversion date is on or after November15, 2013 or (b)the 100 trading-day period beginning on and including the third scheduled trading day after the conversion date if the related conversion date is before November15, 2013). The effect, if any, of any of these transactions and activities on the market price of our common stock or the notes will depend in part on market conditions and cannot be ascertained at this time, but any of these activities could adversely affect the value of our common stock and the value of the notes and, as a result, the conversion value you will receive upon conversion of the notes and, under certain circumstances, your ability to convert notes. See “Risk Factors— Risks Related to an Investment in the Notes and our Common Stock— The convertible note hedge and warrant transactions may affect the value of the notes and our common stock.” Trustee, Paying Agent and Conversion Agent Wells Fargo Bank, National Association. 5 Trading We do not intend to apply to list the notes on any securities exchange or to include the notes in any automated quotation system. The notes issued to qualified institutional buyers in the private placement are eligible for trading on PORTAL. The notes resold using this prospectus, however, will no longer be eligible for trading on PORTAL. United States Federal Income Tax Consequences For the United States federal income tax consequences of the holding, disposition and conversion of the notes, and the holding and disposition of shares of our common stock, see “Certain United States Federal Tax Considerations.” Trading Symbol for Our Common Stock Our common stock is listed on the NASDAQ Global Select Market under the symbol “CHRS.” Risk Factors You should carefully consider the information set forth in the section of this prospectus titled “Risk Factors” as well as the other information included in or incorporated by reference in this prospectus before deciding whether to invest in the notes. 6 RISK FACTORS You should carefully consider the risks described below before making an investmentdecision. The risks described below are not the only ones facing our company.Additional risks not presently known to us or that we currently consider lesssignificant may also impair our business operations. Our business, financialcondition or results of operations could be materially adversely affected by any ofthese risks. The trading price of the notes and our common stock could decline due toany of these risks, and you may lose all or part of your investment. This prospectus also contains or incorporates by reference forward-lookingstatements that involve risks and uncertainties. Our actual results could differmaterially from those anticipated in such forward-looking statements as a result ofcertain factors, including the risks faced by us described below and elsewhere inthis prospectus. See “Special NoteRegarding Forward-LookingStatements.” Risks Related to Our Business and Industry Our business is dependent upon our ability to accurately predict rapidly changingfashion trends, customer preferences and other fashion-related factors. Customer tastes and fashion trends are volatile and tend to change rapidly, particularly for women’s apparel. Our success depends in part on our ability to effectively predict and respond to quickly changing fashion tastes and consumer demands and to translate market trends into appropriate, saleable product offerings. If we are unable to successfully predict or respond to changing styles or trends and misjudge the market for our products or any new product lines, our sales will be lower, and we may be faced with a substantial amount of unsold inventory or missed sales opportunities. In response, we may be forced to rely on additional markdowns or promotional sales to dispose of excess or slow-moving inventory, which could have a material adverse effect on our business, financial condition and results of operations. Existing and increased competition in the women’s retail apparel anddirect-to-consumer markets may reduce our net revenues, profits andmarket share. The women’s specialty retail apparel and direct-to-consumer markets are highly competitive. Our competitors include individual and chain fashion specialty stores, department stores, discount stores, catalog retailers and Internet-based retailers. As a result of this competition, we are required to effectively market and competitively price our products to consumers in diverse markets, and we may experience pricing pressures, increased marketing expenditures and loss of market share, which could have a material adverse effect on our business, financial condition and results of operations. We believe that the principal bases upon which we compete are merchandise style, size, selection, fit, quality, display, price, attractive website/catalog layout, efficient fulfillment of website and catalog mail orders and personalized service to our customers, as well as store location, design, advertising and promotion. Other women’s apparel and direct-to-consumer companies with greater financial resources, marketing capabilities or brand recognition may enter the plus-size business. We cannot give assurance that we will be able to compete successfully against existing or future competitors. A slowdown in the United States economy, an uncertain economic outlook and escalatingenergy costs could lead to reduced consumer demand for our products in the future. Consumer spending habits, including spending for our products, are affected by, among other things, prevailing economic conditions, levels of employment, salary levels, wage rates, availability of consumer credit, consumer confidence and consumer perception of economic conditions. A general slowdown in the United States economy, an uncertain economic outlook and escalating energy costs could adversely affect consumer spending habits and customer traffic, which could result in a reduction in our net sales. A prolonged economic downturn could have a material adverse effect on our business, financial condition and results of operations. 7 Maintaining and improving our operating margins is dependent on our ability tosuccessfully control our operating costs. In order to maintain or improve our operating margins, we need to successfully manage our operating costs. Our inability to successfully manage labor costs, increases in certain costs vital to catalog operations, such as postage, paper and acquisition of prospects, occupancy costs or other operating costs, or our inability to take advantage of opportunities to reduce operating costs, would adversely affect our operating margins and our results of operations. The United States Postal Office recently effected postal rate increases, which will result in additional costs to us, especially in our catalog operations. We are subject to the Fair Labor Standards Act and various state and Federal laws and regulations governing such matters as minimum wages, exempt status classification, overtime and employee benefits. Changes in Federal or state laws or regulations regarding minimum wages, such as the 2007 legislation that will increase the Federal minimum wage incrementally over the next two years, or other employee benefits will cause us to incur additional wage and benefit costs, which could adversely affect our results of operations. In addition, we may be unable to obtain adequate insurance coverage for our operations at a reasonable cost. We may not be able to obtain sufficient working capital financing. Our business requires substantial investment in our inventory for a long period before sales occur. Consequently, we require significant amounts of working capital financing. We depend on the availability of credit to fund our working capital, including credit we receive from our suppliers and their agents, on our credit card securitization program and on our revolving credit facility. If we are unable to obtain sufficient financing at an affordable cost, we might be unable to adequately merchandise our stores, E-commerce or catalog businesses, which could have a material adverse effect on our business, financial condition and results of operations. Our operating results fluctuate from season to season. Our retail store and direct-to-consumer operations experience seasonal fluctuations in net sales and consequently in operating income, with peak sales occurring during the Easter, Labor Day and Christmas seasons. In addition, extreme or unseasonable weather can affect our sales. Any decrease in net sales or margins during our peak selling periods, or in the availability of working capital needed in the months before these periods, could have a material adverse effect on our business, financial condition and results of operations. We usually order merchandise in advance of peak selling periods and sometimes before new fashion trends are confirmed by customer purchases. We must carry a significant amount of inventory, including perishable products in certain of our direct-to-consumer businesses, before the peak selling periods. If we are not successful in selling our inventory, especially during our peak selling periods, we may be forced to rely on markdowns or promotional sales to dispose of the inventory or we may not be able to sell the inventory at all, which could have a material adverse effect on our business, financial condition and results of operations. We face challenges in managing our recent growth. Our operating challenges and management responsibilities are increasing as we continue to grow and expand into new store formats and additional distribution channels. Successful growth will require that we continue to expand and improve our internal systems and our operations, including our distribution infrastructure. Our business plan for our Retail Stores segment depends on our ability to open and operate new retail stores and to convert, where applicable, the formats of existing stores on a profitable basis. In addition, we will need to identify, hire and retain a sufficient number of qualified personnel to work in our stores. During Fiscal 2007, we entered the outlet distribution channel and expanded the number of stores using a new double-store-front format. We are also completing the integration of Crosstown Traders and our Direct-to-Consumer segment into our current operating structure. Growth in our Direct-to-Consumer segment is dependent on sufficient response rates to our catalogs and Internet websites and access to new customers, which may not occur. In addition, we plan to 8 continue to build infrastructure in our Direct-to-Consumer segment to prepare for the launch of new catalogs, including the launch of the LANE BRYANT catalog in late Fiscal 2008 when the LANE BRYANT catalog trademark, currently licensed by us to a third party, reverts to us. These objectives have created, and may continue to create, additional demands on our staff and on our operating systems. We cannot assure the successful implementation of our business plan for our Retail Stores and Direct-to-Consumer segments or that we will achieve our objectives as quickly or as effectively as we hope. We depend on key personnel and may not be able to retain or replace these employeesor recruit additional qualified personnel. Our success and our ability to execute our business strategy depend largely on the efforts and abilities of our Chief Executive Officer, Dorrit J. Bern, and her management team. The loss of services of one or more of our key personnel could have a material adverse effect on our business, as we may not be able to find suitable management personnel to replace departing executives on a timely basis. We do not maintain key-person life insurance policies with respect to any of our employees. Our business plan is largely dependent upon continued growth in the plus-size women’sapparel market. Our business is primarily focused on sales of plus-size women’s apparel, which represents a majority of our total net sales. Our operating results could be adversely affected by a lack of continued growth in the plus-size women’s apparel market. We could be materially and adversely affected if any of our distribution orfulfillment centers are shut down. We operate distribution centers in Greencastle, Indiana and Baltimore County, Maryland, and we operate catalog fulfillment centers in Tucson, Arizona; Marshfield, Wisconsin; Stevens Point, Wisconsin; and Wilmington, North Carolina. In addition, we use third-party freight consolidators and service providers in Indianapolis, Indiana; Abingdon, Maryland; Los Angeles, California; Miami, Florida; and North Bergen, New Jersey. Most of the merchandise we purchase is shipped directly to our distribution and fulfillment centers or freight consolidators, where it is prepared for shipment to the appropriate stores or to the customer. If any of our distribution centers, fulfillment centers or freight consolidators were to shut down or lose significant capacity for any reason, the other locations may not be able to adequately support the resulting additional distribution demands, in part because of capacity constraints and in part because each location services a particular brand or brands. As a result, we could incur significantly higher costs and longer lead times associated with distributing our products to our stores or customers during the time it takes for us to reopen or replace the affected distribution center, fulfillment center or freight consolidator. Natural disasters, war, acts of terrorism or other armed conflict, or the threat ofeither on the United States or other countries may negatively impact the availabilityof merchandise and otherwise adversely impact our business. In the event of a natural disaster, war, acts of terrorism or other armed conflict, or if such events are threatened, our ability to obtain merchandise for sale in our stores or through our direct-to-consumer business may be negatively impacted. A significant portion of our merchandise is imported from other countries. If imported goods become difficult or impossible to bring into the United States, and if we cannot obtain such merchandise from other sources at similar costs, our net sales and profit margins may be adversely affected. If commercial transportation is curtailed or substantially delayed, our business may be adversely impacted, as we may have difficulty shipping merchandise to our distribution centers, fulfillment centers, stores or our direct-to-consumer customers. In the event of a natural disaster or acts of terrorism in the United States, or the threat of either, we may be required to suspend operations in some or all of our stores, which could have a material adverse impact on our business, financial condition and results of operations. 9 Our inability to successfully manage customer service or fulfillment for ourE-commerce websites or our catalog business could adversely impact ouroperating results. Successful management of our E-commerce and catalog operations is dependent on our ability to maintain efficient and uninterrupted customer service and order fulfillment. Inadequate systems capacity, a disruption or slowdown in telecommunications services, changes in technology, changes in government regulations, systems issues, security breaches, a failure to integrate order management systems or customer privacy issues could result in reduced sales or increases in operating expenses as a result of our efforts or our inability to remedy such issues. In addition, we may not be able to hire sufficient qualified associates to support our E-commerce or catalog operations during peak periods, especially during the December holiday season. The occurrence of one or more of these events could adversely affect our E-commerce or catalog businesses. We rely on foreign sources of production. We purchase a significant portion of our apparel directly in foreign markets and indirectly through domestic vendors with foreign sources. We face a variety of risks generally associated with doing business in foreign markets and importing merchandise from abroad. Such risks include (but are not necessarily limited to): • political instability; • increased security requirements applicable to imported goods; • trade restrictions; • imposition of, or changes in, duties, quotas, taxes and other charges on imports; • currency and exchange risks; • issues relating to compliance with domestic or international labor standards; • concerns over anti-dumping; • delays in shipping;or • increased costs of transportation. New initiatives could be proposed that would have an impact on the trading status of certain countries and could include retaliatory duties or other trade sanctions that, if enacted, could increase the cost of products purchased from suppliers in such countries or restrict the importation of products from such countries. The future performance of our business will depend on our foreign suppliers and may be adversely affected by the factors listed above, all of which are beyond our control. Issues of global workplace conditions may adversely affect our business. If any one of our manufacturers or vendors fails to operate in compliance with applicable laws and regulations, is perceived by the public as failing to meet certain labor standards in the United States, or employs unfair labor practices, our business could be adversely affected. Current global workplace concerns of the public include perceived low wages, poor working conditions, age of employees and various other employment standards. These globalization issues may affect the available supply of certain manufacturers’ products, which may result in increased costs to us. Furthermore, a negative customer perception of any of our key vendors or their products may result in a lower customer demand for our apparel. We depend on strip shopping center and mall traffic and our ability to identifysuitable store locations for our Retail Stores segment. 10 Our sales are dependent in part on a high volume of strip shopping center and mall traffic. Strip shopping center and mall traffic may be adversely affected by, among other things, economic downturns, the closing of anchor stores, or changes in customer shopping preferences. A decline in the popularity of strip shopping center or mall shopping among our target customers could have a material adverse effect on our business. To take advantage of customer traffic and the shopping preferences of our customers, we need to maintain or acquire stores in desirable locations. We cannot assure that desirable store locations will continue to be available. Acquisition of additional store locations is also dependent on our ability to successfully negotiate lease terms for such locations. In addition, the timely opening of new store locations could be adversely affected by delays in obtaining necessary permits and approvals, lack of availability of construction materials and labor or work stoppages. We may be unable to protect our trademarks and other intellectual property rights. We believe that our trademarks and servicemarks are important to our success and our competitive position due to their name recognition with our customers. We devote substantial resources to the establishment and protection of our trademarks and servicemarks on a worldwide basis. Nevertheless, there can be no assurance that the actions we have taken to establish and protect our trademarks and servicemarks will be adequate to prevent imitation of our products by others or to prevent others from seeking to block sales of our products as a violation of the trademarks, servicemarks and proprietary rights of others. Also, others may assert rights in, or ownership of, our trademarks and other proprietary rights, and we may not be able to successfully resolve these types of conflicts to our satisfaction. In addition, the laws of certain foreign countries may not protect proprietary rights to the same extent as do the laws of the United States. Other Risks Anti-takeover provisions in our governing documents and Pennsylvania law maydiscourage other companies from attempting to acquire us. Some provisions of our Restated Articles of Incorporation and Bylaws and of Pennsylvania law may discourage some transactions where we would otherwise experience a change in control. For example, our Restated Articles of Incorporation, Bylaws and Pennsylvania law contain provisions that: • classify our board into three classes, with one class being elected each year; • do not permit cumulative voting; • permit our board to issue “blank check” preferred stock without shareholder approval; • require certain advance notice procedures with regard to the nomination of candidates for election asdirectors, other than nominations by or at the direction of our board; • prohibit us from engaging in some types of business combinations with a holder of 10% or more of our voting securities without super-majority shareholder or board approval • prevent our directors from being removed without cause except upon super-majority shareholder approval; and • prevent a holder of 20% or more of our common stock from taking certain actions without certain approvals. We also have adopted a Shareholder Rights Plan. This plan may make it more difficult and more expensive to acquire us, and may discourage open market purchases of our common stock or a non-negotiated tender or exchange offer for such stock, and, accordingly, may limit a shareholder’s ability to realize a premium over the market price of our common stock in connection with any such transaction. 11 Failure to comply with the provisions of the Sarbanes-Oxley Act of 2002 couldadversely affect our business. Pursuant to Section404 of the Sarbanes-Oxley Act of 2002, we are required to include our assessment of the effectiveness of our internal control over financial reporting in our annual reports. Our independent registered public accounting firm is also currently required to attest to whether or not our assessment is fairly stated in all material respects and to separately report on whether or not they believe that we maintained, in all material respects, effective internal control over financial reporting. If we are unable to maintain effective internal control over financial reporting, or if our independent registered public accounting firm is unable to timely attest to our assessment, we could be subject to regulatory sanctions and a possible loss of public confidence in the reliability of our financial reporting. Such a failure could result in our inability to provide timely and/or reliable financial information and could adversely affect our business. New accounting rules or regulations or changes in existing rules or regulations couldadversely impact our reported results of operations. Changes to existing accounting rules or the adoption of new rules could have an adverse effect on our reported results of operations. Changes in estimates related to our property, plant, equipment, goodwill, orintangible assets could adversely affect our reported results of operations. We make certain significant assumptions, estimates and projections related to the useful lives of our property, plant and equipment and the valuation of intangible assets related to acquisitions. The carrying amount and/or useful life of these assets are subject to periodic valuation tests for impairment. Impairment results when the carrying value of an asset exceeds the undiscounted (or for goodwill and indefinite-lived intangible assets the discounted) future cash flows associated with the asset. If actual experience were to differ materially from the assumptions, estimates and projections used to determine useful lives or the valuation of property, plant, equipment or intangible assets, a write-down for impairment of the carrying value of the assets, or acceleration of depreciation or amortization of the assets, could result. Such a write-down or acceleration of depreciation or amortization would have an adverse impact on our reported results of operations. Risks Related to an Investment in the Notes and our Common Stock The notes will be effectively subordinated to existing and future indebtedness andother liabilities of our subsidiaries and to our secured debt to the extent of thesecurity for such indebtedness. Because we operate primarily through our direct and indirectly owned subsidiaries, we derive all our revenues from and hold substantially all of our assets through, these subsidiaries. The notes are only our obligation and are not guaranteed by our subsidiaries. Substantially all of our subsidiaries serve as guarantors with respect to our existing credit facility. Creditors of each of our subsidiaries, including trade creditors, generally will have priority with respect to the assets and earnings of the subsidiary over the claims of our creditors, including holders of the notes.The notes, therefore, will be effectively subordinated to the claims of creditors, including trade creditors, of our subsidiaries. In addition, our rights and the rights of our creditors, including the holders of the notes, to participate in the assets of a subsidiary during its liquidation or reorganization will be effectively subordinated to all existing and future liabilities of that subsidiary. Furthermore, the indenture relating to the notes does not restrict our subsidiaries’ ability to incur secured or other indebtedness in the future. The notes are our senior, unsecured obligations and as unsecured indebtedness will be effectively junior to any secured indebtedness to the extent of the security for such secured indebtedness. Our principal credit facility is secured by substantially all of our assets. As of the date of this prospectus, we had no secured indebtedness outstanding under our credit facility. We have mortgages and capitalized leases secured by real estate and equipment, respectively, totaling approximately $39 million as of May 5, 2007. However, the indenture relating to the notes does not restrict our ability to incur secured or other indebtedness in the future. If we become insolvent or are liquidated, or if payment of any secured indebtedness is accelerated, the holders of the secured indebtedness will 12 be entitled to exercise the remedies available to secured lenders under applicable law, including the ability to foreclose on and sell the assets securing such indebtedness in order to satisfy such indebtedness. In any case, any remaining assets may be insufficient to repay the notes. We may depend on the cash flows of our subsidiaries in order to satisfy ourobligations under the notes. We rely on distributions and advances from our subsidiaries in order to meet our payment obligations under the notes and our other obligations. If our subsidiaries are unable to pay us dividends or otherwise make payments to us, we will not be able to make debt service payments on the notes. We are a holding company and conduct most of our operations through our subsidiaries. Our operating cash flows and consequently our ability to service our debt, including the notes, are therefore principally dependent upon our subsidiaries’ earnings and their distributions of those earnings to us and may also be dependent upon loans, advances or other payments of funds to us by those subsidiaries. Our subsidiaries are separate legal entities and have no obligation, contingent or otherwise, to pay any amount due pursuant to the notes or to make any funds available for that purpose. Our subsidiaries’ ability to make payments may be subject to the availability of sufficient surplus funds, the terms of such subsidiaries’ indebtedness, the terms of our credit facility, applicable laws and other factors. Our revolving credit facility may limit our ability to pay any cash amount upon theconversion of the notes. Our existing senior secured revolving credit facility may prohibit us from making any cash payments on the conversion of the notes if a default or an event of default has occurred under that facility or if availability under the facility is, or would be as a result of such payments, below a specified threshold. We may not have sufficient cash to repurchase the notes at the option of the holderupon a fundamental change or to pay the cash payable upon a conversion, which mayincrease your credit risk. Upon a fundamental change, subject to certain conditions, we will be required to make an offer to repurchase for cash all outstanding notes at 100% of their principal amount plus accrued and unpaid interest, including additional amounts, if any, up to but not including the date of repurchase. In addition, unless we elect to satisfy our conversion obligation entirely in shares of our common stock, upon a conversion, we will be required to make a cash payment of up to $1,000 for each $1,000 in principal amount of notes converted. However, we may not have enough available cash or be able to obtain financing at the time we are required to make repurchases of tendered notes or settlement of converted notes. Any credit facility in place at the time of a repurchase or conversion of the notes may also define as a default thereunder the events requiring repurchase or cash payment upon conversion of the notes or otherwise limit our ability to use borrowings to pay any cash payable on a repurchase or conversion of the notes and may prohibit us from making any cash payments on the repurchase or conversion of the notes if a default or event of default has occurred under that facility without the consent of the lenders under that credit facility. Our failure to repurchase tendered notes at a time when the repurchase is required by the indenture or to pay any cash payable on a conversion of the notes would constitute a default under the indenture. A default under the indenture or the fundamental change itself could lead to a default under the other existing and future agreements governing our indebtedness. If the repayment of the related indebtedness were to be accelerated after any applicable notice or grace periods, we may not have sufficient funds to repay the indebtedness and repurchase the notes or make cash payments upon conversion thereof. The convertible note hedge and warrant transactions may affect the value of the notesand our common stock. We entered into convertible note hedge transactions relating to shares of our common stock with the Hedge Participants. We also entered into warrant transactions with the Hedge Participants pursuant to which we may issue shares of our common stock. The convertible note hedge transactions involved our purchasing call options from the Hedge Participants, and the warrant transactions involved our selling call options to the Hedge Participants with a higher strike price than the purchased call options. The convertible note hedge transactions are expected to reduce the potential dilution to our common stock upon conversion of the notes. 13 Because we sold the warrants to the Hedge Participants, the mitigating effect on dilution of the convertible note hedge transactions will be capped, which means that the convertible note hedge transactions may not completely mitigate dilution from conversion of the notes as intended. The exercise of the warrants by the Hedge Participants could have a dilutive effect on our common stock to the extent the market price per share of our common stock at the time of exercise exceeded the higher strike price of the warrants. Further, the extent to which the convertible note hedge transactions mitigate dilution will also depend on our choice of settlement method. In connection with hedging these transactions, the Hedge Participants or their affiliates may enter or may have entered into various derivative transactions with respect to our common stock and may also purchase and sell our common stock in secondary market transactions. These activities could have the effect of increasing the price of our common stock. The Hedge Participants or their affiliates are likely to modify their hedge positions from time to time before conversion or maturity of the notes by purchasing and selling shares of our common stock, other of our securities or other instruments they may wish to use in connection with such hedging and entering into or unwinding various derivative transactions with respect to our common stock (and are likely to do so (1)during any cash settlement averaging period related to a conversion of notes and (2)if we have elected to satisfy our conversion obligations entirely in shares of our common stock, during (a)the 100 trading-day period beginning on the 102ndscheduled trading day before the maturity date if the related conversion date is on or after November15, 2013 or (b)the 100 trading-day period beginning on and including the third scheduled trading day after the conversion date if the related conversion date is before November15, 2013). The effect, if any, of any of these transactions and activities on the market price of our common stock or the notes will depend in part on market conditions and cannot be ascertained at this time, but any of these activities could adversely affect the value of our common stock and the value of the notes and, as a result, the conversion value you will receive upon the conversion of the notes and under certain circumstances, your ability to convert the notes. We repurchase shares of our common stock from time to time, and these repurchases may affect the market price of our common stock or the notes. We have in the past and plan in the future to repurchase shares of our common stock from time to time. These repurchases may raise or maintain the market price of our common stock and the notes above independent market levels, may prevent or retard a decline in the market price of our common stock or the notes or may cause fluctuations in our stock price, any of which effects may be significant. The additional common stock payable on any notes converted in connection withspecified corporate transactions may not adequately compensate you for any loss youmay experience as a result of the specified corporate transactions. If certain specified corporate transactions occur, we will under certain circumstances increase the conversion rate on notes converted in connection with the specified corporate transaction by a number of additional shares of common stock. The number of additional shares of common stock will be determined based on the date on which the specified corporate transaction becomes effective and the price paid per share of our common stock in the specifiedcorporate transaction as described under “Description of Notes— Conversion Rights— Additional Shares.” The additional common stock issuable on conversion of the notes in connection with a specified corporate transaction may not adequately compensate you for any loss you may experience as a result of the specified corporate transaction. The conversion rate of the notes may not be adjusted for all dilutive events. The conversion rate of the notes is subject to adjustment for certain events, including but not limited to the issuance of stock dividends on our common stock, the issuance of rights or warrants, subdivisions, combinations, distributions of capital stock, indebtedness or assets, certain cash dividends and certain tender or exchange offers as described under “Description of Notes— Conversion Rights.” The conversion rate will not be adjusted for other events, such as an issuance of common stock for cash, that may adversely affect the trading price of the notes or the 14 common stock. There can be no assurance that an event that adversely affects the value of the notes, but does not result in an adjustment to the conversion rate, will not occur. The conditional conversion feature of the notes could result in your not receivingthe value of the common stock into which the notes are convertible. Before November15, 2013, the notes are convertible only if specified conditions are met. If the specific conditions for conversion are not met, you will not be able to convert your notes, and you may not be able to receive the conversion value of your notes. Under certain circumstances holders may receive less proceeds than expected becausethe price of our common stock may decline (or may not appreciate as much as holdersmay expect) between the day that a holder exercises its conversion right and the daythe value of the shares issuable upon conversion is determined or the shares aredelivered. Unless we elect to satisfy our conversion obligations entirely in shares of our common stock, our conversion obligations will be settled, based on a daily settlement amount (as described in this prospectus) calculated on a proportionate basis for each day of a 50 trading-day cash settlement averaging period. Upon conversion of a note, holders might not receive any shares of our common stock, or they might receive fewer shares of our common stock relative to the conversion value of the note as of the conversion date. In addition, because of the 50 trading-day cash settlement averaging period, settlement will be delayed until at least the 55th trading day following the related conversion date. The cash settlement averaging period for any notes tendered for conversion on or after November15, 2013 will be the 50 consecutive trading days beginning on and including the 52nd trading day immediately preceding the maturity date. See “Description of Notes—
